DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the RCE filed on 05/31/2022; claim(s) 1- 15 is/are pending herein; claim(s) 1 & 13 is/are independent claim(s).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see Remarks (page 8, last paragraph), filed 05/31/2022, with respect to the amended limitation of the independent claims have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of discovery of new prior art and its combination with prior cited arts as fully described below. Specifically, newly discovered reference US 5729059 A to Kilroy clearly discloses the features argued in page 8 of the Remarks. Kilroy teaches:
Col. 2, For a conventional system where both the GCU and the BPCU sense the output parameters of the generators, the additional cost and weight resulting from this additional hardware in each of these control units is highly prohibitive. The problem is compounded in a multi-channel three phase system such as those utilized on commercial aircraft.

Col. 4, As described above, prior systems required that the BPCU sense the power parameters of each source directly to enable it to coordinate the reconfiguration of available sources which greatly increased the number of wires required by the system. In a preferred embodiment of the instant invention, however, the BPCU 48 does not have to sense each source of power directly. Instead, the BPCU 48 communicates with the GCUs 28 and 30, and with the APU GCU 44 via a bidirectional communication bus 50 to determine the suitability of the particular source for transfer to a particular distribution bus. This greatly reduces the complexity and weight of the BPCU 48, and the system as a whole. While digital communication has been used for many functions on aircraft in the past, it has not been used to control no-break power transfers (NBPTs) because of the cost and complexity associated with providing a system capable of relaying accurate phase displacement information of two dynamic electrical waveforms. Without accurate phase displacement information available at the time of paralleling, large circulating currents may be generated between the two sources, potentially many times the rated current flow which could damage the generation equipment or the external power source.

Col. 5, Alternatively, the GCU 28 may simply transmit power information (voltage, frequency, and phase relationship as described hereinbelow) to the BPCU 48 to allow it to calculate the power ready conditions. This allows the BPCU to close the loop for the NBPT control.

Claim Objections
Claims 1- 15 objected to because of the following informalities:  
In claim 1, the relationship/antecedent basis of “sensor input” of line 15 and line 16 should be specified.  For example, “sensor input” of the line 16 should be written as “the sensor input”.
Claim 13 is also objected for the similar reasons as claim 1.
Claims 2- 12 & 14- 15 also objected because they also carry the same deficiency of the respective independent claims. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claim(s) 1- 3, 10- 13, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonachea (US 20170358946 A1, reference of the record) in view of Kilroy et al. [Kilroy] (US Patent: 5,729,059).

Regarding claim 1, Bonachea further teaches a system [system of fig. 1] comprising: 
a first AC bus [“primary conductor 116A”, fig. 1] configured to supply power from a first generator [actual power generating circuit part in the primary power source] ([0017-0018]); 
a second AC bus [“secondary conductor 116B”] configured to supply power from a second generator ([0017-0018]); 
an AC essential bus tie contactor (AETC)1 [“transfer switch”, e.g., “switch 118… circuit breaker devices, and/or other suitable devices for electric power transfer”] selectively connecting between an AC essential bus and the first and second AC busses ([0019, 0049]); 
a sensor system [the system (which are made up with a “first sensor 122”, a “second sensor” and “various different types of sensors may be utilized”) in fig. 1 that senses and provides/exchanges various control information to the controller 120] configured to detect at least one of delta current and overcurrent in the AC essential bus and/or in at least one of the first AC bus and the second AC bus ([0004, 0025]); 
an AETC controller [“controller 120”] in operable communication with the sensor system configured to switch the AETC between a first state [“In a first state, the switch 118 can connect the primary power source 112”] connecting the AC essential bus to the first AC bus and a second state [“In a second state, the switch 118 can connect the secondary power source 114”] connecting the AC essential bus to the second AC bus based on input from the sensor system ([0020-0021, 0027-0029, 0039, 0042], claim 9); and 
wherein the sensor system the controller 120 is provided with sensor input from the first and second sensors] to the AETC controller for controlling the AETC (Fig. 1, [0022, 0025]).
In summary, Bonachea teaches a power generation system comprising pluralities of power supply sources (a primary power source 112 and a secondary power source 114) to control power to a load 110 using various sensors and an AETC controller 120 as outlined above. Bonachea further teaches using a sensor system [“first sensor” and “second sensor”] to receive sensor input to directly provide the sensor input to the AETC controller [controller 120]  for controlling the AETC [switch 118] (Fig. 1, [0022]).
However, Bonachea still does not teach using of generator control units (GCUs) to control its primary and secondary power sources as part of the sensor system as claimed and shown above with strikethrough emphasis. Put differently, Bonachea teaches all elements of the claim except:
wherein the sensor system includes a first generator control unit (GCU) and a second GCU, each with input lines which connect each GCU to a respective one of the first and second generators and a respective one of the first and second AC buses, and wherein each GCU is operatively connected to directly receive sensor input and wherein each GCU is operatively connected to the AETC controller.
Kilroy is directed to a power generation and distribution system to be used in extreme environmental conditions such as in airborne system with pluralities of power generators/sources such as two generators under control of respective generator control unit (GCU) to sense the generator parameters and adjust the frequency and voltage control to maintain the output power at the desired level (Abstract, Col. 1). Specifically, Kilroy teaches a sensor system configured to detect at least one of delta current and overcurrent in the AC essential bus and/or in at least one of the first AC bus and the second AC bus, wherein the sensor system includes a first generator control unit (GCU) [GCU 28] and a second GCU [GCU 30], each with input lines which connect each GCU to a respective one of the first [e.g., Lgen 10, analogous to Bonachea’s primary power source 112] and second generators [Rgen 24, analogous to Bonachea’s secondary power source 114] and a respective one of the first and second AC buses, and wherein each GCU is operatively connected [“GCUs 28 and 30 sense the generator output power at a point of regulation (POR)”] to directly [“the BPCU 48 does not have to sense each source of power directly. Instead, the BPCU 48 communicates with the GCUs 28 and 30”] receive sensor input [“These GCUs28 and 30 sense the generator output power at a point of regulation (POR) via lines 32 and 34”] and wherein each GCU is operatively connected to the AETC controller [BPCU 48] (Abstract, Fig. 1, Col. 2, lines 5- 10, Col. 4, lines 5- 50, Col. 5, lines 20-30).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to (1) combine the teachings of Kilroy and Bonachea because they both are related to control and coordinate a power transfer between two power sources/generators and (2) modify the system of Bonachea to include a first generator control unit (GCU) and a second GCU, each with input lines which connect each GCU to a respective one of the first and second generators and a respective one of the first and second AC buses, wherein each GCU is operatively connected to directly receive sensor input and wherein each GCU is operatively connected to the AETC controller to directly provide sensor input to the AETC controller for controlling the AETC as suggested by Kilroy. Doing so power output from primary (item 112) and secondary (item 114 of Bonachea) power sources can be precisely controlled and adjusted using respective GCU without increasing additional cost and weight resulting from additional hardware (Kilroy, Col. 2, lines 5- 10). Furthermore, Kilroy teaches missing details for Bonachea about how (using respective GCU) its system can be implemented when its primary and secondary power sources are primary and secondary generators (Bonachea, [0016]). As such the combined teachings of Bonachea and Kilroy renders invention of this claim obvious to PHOSITA.

Regarding claim 2, Bonachea further teaches the system as recited in claim 1, wherein the AETC controller is configured to switch the AETC between the second state and the first state based on input from the sensor system ([0021-0022]).
Regarding claim 3, Bonachea further teaches the system as recited in claim 2, wherein the AETC controller is configured to use the first AC bus as a preferred bus for powering the AC essential bus so the AETC is in the first state by default [“primary power source 112” can be also understood by PHOSITA as preferred and default bus]  until there is a delta current and/or over current in one or more of the AC essential bus and/or the first AC bus ([0021-0022]).  
Regarding claim 10, Bonachea in view of Kilroy further teaches the system as recited in claim 1, further comprising: 
a first contactor [e.g., LRG 12] that is connected isolate the first AC bus from a power source [Lgen 10] and a second contactor [RGR 26] that is connected to isolate the second AC bus from a power source [Rgen 24] (Fig. 1 of Kilroy shows allowing selectively isolating first and second power sources using first and second contactor from the AC essential bus (item 18)).

Regarding claim 11, Bonachea in view of Kilroy further teaches the system as recited in claim 10, further comprising 
a third contactor [LAPR 38/ RAPR 40 that also connect left and right buses along with bus for APU 36] connecting directly between the first and second AC buses for selectively isolating the first and second AC buses from each other (Fig. 1 of Kilroy).

Regarding claim 12, Bonachea in view of Kilroy further teaches the system as recited in claim 10, further comprising: 
a first power source selectively connected to the first AC bus by the first contactor [Lgen 10] and a second power source [Rgen 24] selectively connected to the second AC bus by the second contactor (Fig. 1 of Kilroy).
	Regarding claim 13, the rejection of claim 1 is incorporated. Therefore, only in summary, Bonachea teaches a method of distributing power comprising:
	 supplying [“an electrical signal providing power from the primary power source to the load”] power from a first AC bus to an AC essential bus through an AC essential bus tie contactor (AETC) ([0044]); 
	detecting [“detects a non-conforming power event”] at least one of delta current and/or overcurrent in the AC essential bus ([004, 00044], claim 9); 
	switching [“transfer the load from the primary power source to a secondary power source”] the AETC to disconnect the AC essential bus from the first AC bus and to connect the AC essential bus to a second AC bus wherein switching includes using a sensor system to directly receive sensor input and sensor 122 senses the electric signal transmitted on the primary conductor 116A and provides an indication of one or more parameters of the electric signal (e.g., a magnitude of current, voltage, power, etc.) to the controller 120”] sensor input to the AETC controller for controlling the switching of the AETC ([0022, 0044], claim 3).
	However, Bonachea fails to show detailed structural information when its primary and secondary power sources are implemented with generators. Thus, Bonachea fails to teach its sensor system to include first and second GCUs to direct receive sensor input and to directly provide the sensed input to the AETC controller as claimed. Simply put, Bonachea teaches all elements of the claim except the features shown with strikethrough emphasis.
	Kilroy teaches a method of distributing power comprising the step of switching to power from first AC bus [bus originated from LGEN 10] to the second AC bus [bus from RGEN 24], wherein the switching includes using a first generator control unit (GCU) [item 28] and a second GCU [item 30], each with input lines which connect each GCU to a respective one of first and second generators [items 10 and 30] and a respective one of the first and second AC buses, wherein each GCU is operatively connected to directly receive sensor input and wherein each GCU is operatively connected to an AETC controller to directly provide [“the BPCU 48 communicates with the GCUs 28 and 30”] sensor input to the AETC controller [item 48] (Fig. 1, Abstract, Col. 1, lines 5- 50). 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to (1) combine the teachings of Kilroy and Bonachea because they both are related to control and coordinate a power transfer between two power sources/generators and (2) modify the switching step of Bonachea to include using a first generator control unit (GCU) and a second GCU, each with input lines which connect each GCU to a respective one of first and second generators and a respective one of the first and second AC buses, wherein each GCU is operatively connected to directly receive sensor input and wherein each GCU is operatively connected to an AETC controller to directly provide sensor input to the AETC controller for controlling the switching of the AETC as suggested by Kilroy. Doing so power output from primary (item 112) and secondary (item 114 of Bonachea) power sources can be precisely controlled and adjusted using respective GCU without increasing additional cost and weight resulting from additional hardware (Kilroy, Col. 2, lines 5- 10). Furthermore, Kilroy teaches missing details for Bonachea about how its system can be implemented when its primary and secondary power sources are primary and secondary generators (Bonachea, [0016]). As such the combined teachings of Bonachea and Kilroy renders invention of this claim obvious to PHOSITA.
	
	Regarding claim 15, Bonachea teaches the method as recited in claim 13, further comprising keeping the AC essential bus connected to the first AC bus as a preferred bus whenever there is not a delta current or over current detected in the first AC bus ([004, 0025]).

Claim(s) 4 & 7- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonachea in view of Kilroy,  and in further view of Schroeder et al. [Schroeder] (US 20100288326 A1, reference of the record).

	Regarding claim 4, Bonachea in view of Kilroy further teaches system as recited in claim 1 wherein the AETC includes suitable devices for electric power transfer (Bonachea, [0019]). However, Bonachea in view of Kilroy fails to disclose its suitable device or other devices used to implement the transfer switch being 2a multi-phase or single phase, single pole, double throw contactor as claimed.
Schroeder teaches a transfer switch coupled with at least a second power generator and a first power generator [utility grid] ([0045, 0047]). Specifically, Schroeder teaches a system comprising an AETC contractor that includes a multi-phase or single phase, single pole, double throw contactor [“main panel selector switch is the single-pole-double-throw, SPDT, style”] ([0047]).
It would have been obvious to one ordinary skill in the art before the filing of this application to (i) combine the teachings of Schroeder and Bonachea in view of Kilroy because they both related to a transfer switch of a power system and (ii) use a single phase, single pole, double throw style (SPDT) transfer switch to implement the switch 118 of Bonachea in view of Kilroy. PHOSITA would understand this SPDT style switch as an example of “suitable devices for electric power transfer” envisioned by Bonachea in para. 0019 that can prohibit the load 110 to receive power simultaneously from both power sources. Thus, the combined teachings of Bonachea, Kilroy, and Schroeder renders invention of this claim obvious to PHOSTIA.
Regarding claim 7, Bonachea in view of Kilroy further teaches/suggests the system as recited in claim 1, wherein the AETC includes a suitable devices for electric power transfer 
However, Bonachea in view of Kilroy does not necessarily teach its switch being implemented with multi-pole throw contractor as claimed and shown above with strikethrough emphasis.
Schroeder teaches a transfer switch coupled with at least a power generator and a utility grid ([0045, 0047]). Specifically, Schroeder teaches a system comprising an AC essential bus tie contactor (AETC) selectively connecting between two power sources, wherein the AETC includes a multi-pole multi-throw contactor [“transfer switch must be the double-pole, double-throw type”] ([0045]).
It would have been obvious to one ordinary skill in the art before the filing of this application to (i) combine the teachings of Schroeder and Bonachea in view of Kilroy because they both related to a transfer switch used to select one of the power path out of many power paths and (ii) implement the transfer switch 118 (of Bonachea) with the double-pole, double-throw (DPDT) type switch as in Schroeder. The DPDT type of transfer switch 118 can be understood by PHOSITA as an implementation details of “other suitable devices for electric power transfer” mentioned in para. 0019 depending on the user’s preference and availability. 
Regarding claim 8, Bonachea further teaches/suggests the system as recited in claim 7, wherein the at least one additional AC bus includes a third AC bus [one of the conductors other than 116a- 116c that is required during “three-phase or another poly-phase system” when the power source is “hydro-electric power generation system”] connected to a power source ([0018]).  
Regarding claim 9, Bonachea further teaches/suggests the system as recited in claim 7, wherein the at least one additional AC bus includes a third AC bus [bus for “solar power generation system”] connected to a non-generator power source ([0018]).  

Claim 5- 6 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonachea in view of Kilroy, and further in view of Collins (reference of the record, US 9,050,897 B1).
Regarding claim 5, Bonachea in view of Kilroy further teaches its electric load 110 receiving power from either the primary power source 112 or the secondary source 114 via the switch 118 and connector 116C (Bonachea, fig. 1). 
 However, Bonachea in view of Kilroy does not teach the system further using a ram air turbine (RAT) line contactor connecting between the AETC and the AC essential bus to selectively connect a RAT to the AC essential bus as claimed.
Collins teaches an electric load [“the traction motor 20”, analogous to Bonachea’s load 110] that receives power from more than two sources [batteries 30, generator 40, “one ram air turbine 60” and “solar panels 70”, “power generating accessories”] (Fig. 1, Col. 4, lines 1- 18). Specifically, Collins teaches its power system comprising a ram air turbine (RAT) line contactor [“the interconnection of the ram air turbine 60 to the traction motor 20 is switched”] connecting the AC essential bus to selectively connect a RAT [“onboard power systems can include at least one ram air turbine which can be deployed into an airstream”, e.g.,  “the ram air turbine 60 is coupled to the traction motor 20”] to the AC essential bus to allow directly providing power to the electric load/traction motor 20 (Col. 2, lines 1-10, 3Col. 4, lines 14- 17, Col. 7, lines 1- 8). In summary, Collins teaches the required power for its electric load (motor 20/brake system) can be fulfilled by selectively using various power generating accessories such as one ram air turbine 60.
It would have been obvious to one ordinary skill in the art before the filing of this application to (i) combine the teachings of Collins and Bonachea in view of Kilroy because they both related to providing power to an electric load using multiple power sources and (ii) modify the system of Bonachea in view of Kilroy to include ram air turbine (RAT) line contactor connecting between the AETC (switch 18 of Bonachea) and the AC essential bus (“output conductor 116C” of Bonachea) to selectively connect a RAT to the AC essential bus as suggested by Collins. Doing so the load 110 of the Bonachea in view of Kilroy can be directly provided with supplemental power/current from a well-known RAT power source when the switch 18 is in second mode as can be clear to PHOSITA. PHOSITA can add the ram air turbine 60 (of Collins) between the switch 118 and connector 116c based on obvious to try rationale with finite choices because Collins teaches (See, Col. 4, line 17) turbine 60 can also directly supply power to its electric load/traction motor 20. Accordingly, based on the combination of Bonachea, Kilroy, and Collins the invention of claim 5 can be obvious to PHOSITA.

Regarding claim 6, the combination of Bonachea, Kilroy, and Collins further teaches the system as recited in claim 5, wherein the AETC controller is operatively connected to the RAT line contactor to connect the RAT to the AC essential bus based on at least one of delta current and overcurrent in the AC essential bus and/or in the first and second AC buses (Fig. 1 of Bonachea, Kilroy, and Collins: In the combination of Bonachea, Kilroy, and Collins, using of the “ram air turbine 60” of Collins to supplement the second power source 114 in “second state” when the capacity of the power source 114 itself is insufficient).  
Regarding claim 14, Bonachea in view of Kilroy further teaches the method as recited in claim 13, further comprising:
detecting at least one of delta current and/or overcurrent in the second AC bus (Bonachea, [0022, 0025]);
switching a contactor [RGR 26] to isolate the AC essential bus [bus 18] from the second AC bus (Fig. 1 of Kilroy).
Bonachea in view of Kilroy fails to teach refraining from deploying a ram air turbine (RAT) with delta current and/or over current in the AC essential bus.
Collins teaches a method comprising refraining [not using the RAT 60 all the time to power the load but using only when needed such as for providing brake power] from deploying a ram air turbine (RAT) with delta current and/or over current in the AC essential bus (Collins, Col. 7, line 1- 6).
It would have been obvious to one ordinary skill in the art before the filing of this application to (i) combine the teachings of Collins and Bonachea in view of Kilroy because they both related to providing power to an electric load using multiple power sources and (ii) modify the system of Bonachea in view of Kilroy to include a ram air turbine to selectively provide and refrain supplemental power to the electric load as suggested by Collins. Doing so the load of the Bonachea in view of Kilroy can be directly provided or not provided with supplemental power/current from a well-known RAT power source when the switch 18 is in second mode and the load 110 is motor of a vehicle as can be clear to PHOSITA in view of the cited disclosure of Bonachea and Collins. Accordingly, based on the combination of Bonachea, Kilroy, and Collins, the invention of claim 14 can be obvious to PHOSITA.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Any power switch that allows a third bus to selectively connect either with a first bus and or a second bus is interpreted as claimed “AETC” under BRI because “AETC” is defined as a contactor that “selectively connects between an AC essential bus and the first and second AC busses” (Spec, page 2, lines 2- 5). Examiner also notes, the spec (page 1, lines 12- 15) states “The AC essential bus tie contactor (AETC) is sometimes implemented with a single contactor (single pole-double throw), or multiple contactors (multi pole-multi throw) that switches between AC bus 1 and AC bus 2 based on bus availability”. Hence, the claimed “AETC” (in claim 1) is not limited to only “single pole-double throw“ or “multi pole-multi throw” types switch.
        2 See the previously provided NPL article (PTO-892 form) by Joey Macqueen for example schematics of switches: single pole double throw (SPDT) and double/multi pole double/multi throw (DPDT). 
    PNG
    media_image1.png
    335
    1094
    media_image1.png
    Greyscale

        3 “Other electric power generating accessories can be incorporated into the kit 10 including at least one ram air turbine 60 and solar panels 70. These electric power generating accessories can supply electric power either to the batteries 30 or to the current controller 50, or optionally directly to the traction motor 20” (emphasis added).